            Case 2:20-cr-00194-JAD-DJA Document 114 Filed 09/03/21 Page 1 of 4



 1   NICHOLAS M. WOOLDRIDGE
     Nevada State Bar No. 8732
 2
     WOOLDRIDGE LAW, LTD.
 3   400 South 7th Street, 4th Floor
     Las Vegas, NV 89101
 4   Telephone: (702) 330-4645
 5
     Facsimile: (702) 359-8494
     nicholas@wooldridgelawlv.com
 6   Attorney for Defendant
 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,                             :   Case No. 2:20-cr-00194-JAD-
11                                                         :   DJA-3
                    Plaintiff,                             :
12                                                         :
                            v.                                    FIRST STIPULATION TO
13
                                                                  CONTINUE SENTENCING
14                                                         :
     DANYAR ALARCON RODRIGUEZ,                             :
15                                                         :
                    Defendant.                             :
16

17           IT IS HEREBY STIPULATED AND AGREED, by and between Eric C. Schmale,

18   Assistant United States Attorney, counsel for the United States of America (hereinafter “the
19
     Government”), and Nicholas Wooldridge, Wooldridge Law Ltd., counsel for Danyar Alarcon
20
     Rodriguez (“the Defendant”), that the sentencing scheduled for September 13, 2021 at 9:30 a.m.,
21

22
     be vacated and set to a date and time convenient to the court, but no sooner than sixty (60) days

23   thereafter.
24           The Stipulation is entered into for the following reasons:
25
             1.     The additional time requested herein is not sought for purposes of delay, but to
26
     permit counsel for the defendant to be present at the instant sentencing date. Presently, counsel is
27

28   scheduled for trial in State of Nevada v. Ricardo Soto, C-19-344759-1 before the Eighth Judicial



                                                      1
           Case 2:20-cr-00194-JAD-DJA Document 114
                                               113 Filed 09/03/21
                                                         08/23/21 Page 2 of 4



 1   District Court. In that case, the parties have announced their intention to proceed with trial on
 2
     that date. Further, counsel for Mr. Rodriguez requires additional time to prepare for the
 3
     sentencing in this case.
 4

 5
            2.      The Defendant does not object to the continuance.

 6          3.      The parties agree to the continuance.
 7          4.       The additional time requested is reasonable pursuant to FRCP 32(b)(2), which
 8
     states “the court may, for good cause, change any limits prescribed in this rule”.
 9
            This is the First Stipulation to continue Sentencing in this matter.
10

11
     DATED: This 23rd day of August, 2021
12
     WOOLDRIDGE LAW, LTD.                                   NICHOLAS A. TRUTANICH
13
                                                            U.S. Attorney
14
     By__/s/_Nicholas M. Wooldridge                         By_/s/ Eric C. Schmale_____
15   NICHOLAS M. WOOLDRIDGE                                 Eric C. Schmale
     Counsel for Defendant Danyar Rodriguez                 Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      2
           Case 2:20-cr-00194-JAD-DJA Document 114
                                               113 Filed 09/03/21
                                                         08/23/21 Page 3 of 4



 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                              : Case No. Case No. 2:20-cr-00194-JAD-
                                                            : DJA-3
 4                  Plaintiff,                              :
 5
                                                            :
              v.                                            :     ORDER
 6   DANYAR ALARCON RODRIGUEZ,                              :
                                                            :
 7                  Defendant.                              :
 8

 9                                        FINDINGS OF FACT
10
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11
     Court finds that:
12
            1.      The additional time requested herein is not sought for purposes of delay, but to
13

14   permit counsel for the defendant to be present at the instant sentencing date. Presently, counsel is

15   scheduled for trial in State of Nevada v. Ricardo Soto, C-19-344759-1 before the Eighth Judicial
16
     District Court. In that case, the parties have announced their intention to proceed with trial on
17
     that date. Further, counsel for Mr. Rodriguez requires additional time to prepare for the
18
     sentencing in this case.
19

20          2.      The defendant does not object to the continuance.

21          3.      The parties agree to the continuance.
22
            This is the First Stipulation to continue the sentencing hearing in this matter.
23

24

25

26

27

28



                                                      3
           Case 2:20-cr-00194-JAD-DJA Document 114
                                               113 Filed 09/03/21
                                                         08/23/21 Page 4 of 4



 1                                      CONCLUSIONS OF LAW
 2
            The ends of justice are served by granting said continuance since the failure to grant said
 3
     continuance would be likely to result in a miscarriage of justice.
 4

 5
            The additional time requested by this stipulation is reasonable pursuant to FRCP

 6   32(b)(2), which states “the court may, for good cause, change any limits prescribed in this rule”.
 7                                                ORDER
 8
            IT IS THEREFORE ORDERED that the sentencing currently set for September
 9
     13, 2021 at 9:30 a.m., is vacated and continued to November 22, 2021, at 10:00 a.m.
10

11

12          DATED this 2nd day of September, 2021.
13

14                                                 ____________________________________
                                                   HON. JENNIFER A. DORSEY
15                                                 UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      4
